Name: Council Regulation (EU) NoÃ 7/2010 of 22Ã December 2009 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products and repealing Regulation (EC) NoÃ 2505/96
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  tariff policy;  trade
 Date Published: nan

 7.1.2010 EN Official Journal of the European Union L 3/1 COUNCIL REGULATION (EU) No 7/2010 of 22 December 2009 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products and repealing Regulation (EC) No 2505/96 THE COUNCIL OF THE EUROPEAN UNION, Having regard to theTreaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the Commission, Whereas: (1) Production in the European Union of certain agricultural and industrial products is insufficient to meet the specific requirements of the user industries in the Union. Consequently, the Union's supplies of those products depend to a considerable extent on imports from third countries. The most urgent requirements of the Union for the products in question should be met immediately on the most favorable terms. Tariff quotas of the Union at preferential duty rates should therefore be opened within the limits of appropriate volumes taking account of the need not to disturb the markets for such products or impede the establishment or development of the Union's production. (2) It is necessary to ensure for all importers in the Union equal and uninterrupted access to those quotas, and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been exhausted. (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (1) provides for a system of tariff quota management which ensures equal and uninterrupted access to the quotas and uninterrupted application of the rates and follows the chronological order of dates of acceptance of declarations of release for free circulation. The tariff quotas opened by the present Regulation should therefore be managed by the Commission and the Member States in accordance with that system. (4) The quota volumes are mostly expressed in tonnes. For certain products for which an autonomous tariff quota is opened the quota volume is set out in another measurement unit. Where for those products no supplementary measurement unit is specified in the Combined Nomenclature laid down in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) there can be uncertainty in respect of the measurement unit used. For the sake of clarity and in the interest of better quota management it is therefore necessary to provide that, in order to benefit from those autonomous tariff quotas, the exact quantity of the products imported be entered in the declaration for release for free circulation using the measurement unit of the quota volume set out for those products in the Annex to this Regulation. (5) Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products (3) has been amended many times. In the interest of transparency it should therefore be repealed and replaced in its entirety. (6) The measures necessary for the the adoption of amendments to this Regulation arising from amendments to the Combined Nomenclature and TARIC codes should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise on implementing powers conferred on the Commission (4). (7) Since the tariff quotas have to take effect from 1 January 2010, this Regulation should apply from the same date and enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 For the products listed in the Annex autonomous tariff quotas of the Union shall be opened, within which the autonomous Common Customs Tariff duties shall be suspended for the periods, at the duty rates, and up to the volumes indicated therein. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 Where a declaration for release for free circulation is presented in respect of a product mentioned in this Regulation, for which the quota volume is expressed in a measurement unit other than the weight in tonnes or kilograms and other than the value, for products for which no supplementary unit is set out in the Combined Nomenclature laid down in Annex I to Council Regulation (EEC) No 2658/87, the exact quantity of the products imported shall be entered in Box 41: Supplementary units of that declaration using the measurement unit of the quota volume for those products as set out in the Annex to this Regulation. Article 4 The amendments and technical adaptations arising from amendments to the Combined Nomenclature and TARIC codes shall be adopted in accordance with the procedure laid down in Article 5(2). Article 5 1. The Commission shall be assisted by the Customs Code Committee set up by Article 247a of Regulation (EEC) No 2913/92. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. Article 6 Regulation (EC) No 2505/96 is hereby repealed. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2009. For the Council The President A. CARLGREN (1) OJ L 253, 11.10.1993, p. 1. (2) OJ L 256, 7.9.1987, p. 1. (3) OJ L 345, 31.12.1996, p. 1. (4) OJ L 184, 17.7.1999, p. 23. ANNEX Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2849 ex 0710 80 69 10 Mushrooms of the species Auricularia polytricha (uncooked or cooked by steaming or boiling), frozen, for the manufacture of prepared meals (1) (2) 1.1.-31.12. 700 tonnes 0 % 09.2913 ex 2401 10 35 91 Natural unmanufactured tobacco, whether or not cut in regular size, having a custom value of not less than EUR 450 per 100 kg net weight, for use as binder or wrapper for the manufacture of goods falling within subheading 2402 10 00 (1) 1.1-31.12. 6 000 tonnes 0 % ex 2401 10 70 10 ex 2401 10 95 11 ex 2401 10 95 21 ex 2401 10 95 91 ex 2401 20 35 91 ex 2401 20 70 10 ex 2401 20 95 11 ex 2401 20 95 21 ex 2401 20 95 91 09.2841 ex 2712 90 99 10 Blend of 1-alkenes containing 80 % by weight or more of 1-alkenes of a chain-length of 20 and 22 carbon atoms 1.1.-31.12. 10 000 tonnes 0 % 09.2703 ex 2825 30 00 10 Vanadium oxides and hydroxides exclusively for use in alloys (1) 1.1.-31.12. 13 000 tonnes 0 % 09.2806 ex 2825 90 40 30 Tungsten trioxide, including blue tungsten oxide 1.1.-31.12. 12 000 tonnes 0 % 09.2611 ex 2826 19 90 10 Calcium fluoride having a total content of aluminium, magnesium and sodium of 0,25 mg/kg or less, in the form of powder 1.1.-31.12. 55 tonnes 0 % 09.2837 ex 2903 49 80 10 Bromochloromethane 1.1.-31.12. 600 tonnes 0 % 09.2933 ex 2903 69 90 30 1,3-Dichlorobenzene 1.1.-31.12. 2 600 tonnes 0 % 09.2950 ex 2905 59 98 10 2-Chloroethanol, for the manufacture of liquid thioplasts of subheading 4002 99 90 (1) 1.1.-31.12. 15 000 tonnes 0 % 09.2851 ex 2907 12 00 10 O-Cresol having a purity of not less than 98,5 % by weight 1.1.-31.12. 20 000 tonnes 0 % 09.2767 ex 2910 90 00 80 Allyl glycidyl ether 1.1.-31.12. 2 500 tonnes 0 % 09.2624 2912 42 00 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) 1.1.-31.12. 600 tonnes 0 % 09.2972 2915 24 00 Acetic anhydride 1.1.-31.12. 20 000 tonnes 0 % 09.2769 ex 2917 13 90 10 Dimethyl sebacate 1.1.-31.12. 1 300 tonnes 0 % 09.2634 ex 2917 19 90 40 Dodecanedioic acid, of a purity by weight of more than 98,5 % 1.1.-31.12. 4 600 tonnes 0 % 09.2808 ex 2918 22 00 10 o-Acetylsalicylic acid 1.1.-31.12. 120 tonnes 0 % 09.2975 ex 2918 30 00 10 Benzophenone-3,3 ²:4,4 ²-tetracarboxylic dianhydride 1.1.-31.12. 1 000 tonnes 0 % 09.2632 ex 2921 22 00 10 Hexamethylenediamine 1.1.-31.12. 35 000 tonnes 0 % 09.2602 ex 2921 51 19 10 o-Phenylenediamine 1.1.-31.12. 1 800 tonnes 0 % 09.2977 2926 10 00 Acrylonitrile 1.1.-31.12. 30 000 tonnes 0 % 09.2002 ex 2928 00 90 30 Phenylhydrazine 1.1.-31.12. 1 000 tonnes 0 % 09.2917 ex 2930 90 13 90 Cystine 1.1.-31.12. 600 tonnes 0 % 09.2603 ex 2930 90 99 79 Bis(3-triethoxysilylpropyl)tetrasulphide 1.1.-31.12. 9 000 tonnes 0 % 09.2810 2932 11 00 Tetrahydrofuran 1.1-31.12. 20 000 tonnes 0 % 09.2955 ex 2932 19 00 60 Flurtamone (ISO) 1.1.-31.12. 300 tonnes 0 % 09.2812 ex 2932 29 85 77 Hexan-6-olide 1.1.-31.12. 4 000 tonnes 0 % 09.2615 ex 2934 99 90 70 Ribonucleic acid 1.1.-31.12. 110 tonnes 0 % 09.2945 ex 2940 00 00 20 D-Xylose 1.1.-31.12. 400 tonnes 0 % 09.2908 ex 3804 00 00 10 Sodium lignosulphonate 1.1.-31.12. 40 000 tonnes 0 % 09.2889 3805 10 90 Sulphate turpentine 1.1.-31.12. 20 000 tonnes 0 % 09.2935 ex 3806 10 00 10 Rosin and resin acids obtained from fresh oleoresins 1.1.-31.12. 280 000 tonnes 0 % 09.2814 ex 3815 90 90 76 Catalyst consisting of titanium dioxide and tungsten trioxide 1.1.-31.12. 1 600 tonnes 0 % 09.2829 ex 3824 90 97 19 Solid extract of the residual, insoluble in aliphatic solvents, obtained during the extraction of rosin from wood, having the following characteristics:  a resin acid content not exceeding 30 % by weight,  an acid number not exceeding 110 and  a melting point of 100 °C or more 1.1.-31.12. 1 600 tonnes 0 % 09.2914 ex 3824 90 97 26 Aqueous solution containing not less than 40 % by weight of dry betaine-extract and between 5 % and 30 % by weight of organic or inorganic salts 1.1.-31.12. 5 000 tonnes 0 % 09.2986 ex 3824 90 97 76 Mixture of tertiary amines containing:  60 % by weight of dodecyldimethylamine, or more  20 % by weight of dimethyl(tetradecyl)amine, or more  0,5 % by weight of hexadecyldimethylamine, or more, for use in the production of amine oxides (1) 1.1.-31.12. 14 315 tonnes 0 % 09.2907 ex 3824 90 97 86 Mixture of phytosterols, in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols for use in the manufacture of stanol/sterol esters (1) 1.1.-31.12. 2 500 tonnes 0 % 09.2140 ex 3824 90 97 98 Mixture of tertiary amines containing by weight:  2,0-4,0 % of N,N-dimethyl-1-octanamine  94 % minimum of N,N-dimethyl-1-decanamine  2 % maximum of N,N-dimethyl-1-dodecanamine 1.1.-31.12. 4 500 tonnes 0 % 09.2992 ex 3902 30 00 93 Propylene-butylene copolymer, containing by weight 60 % or more but not more than 68 % of propylene and 32 % or more but not more than 40 % of butylene, of a melt viscosity of not more than 3 000 mPa at 190 °C, as determined by the ASTM D 3236 method, for use as an adhesive in the manufacture of products falling within subheading 4818 40 (1) 1.1.-31.12. 1 000 tonnes 0 % 09.2947 ex 3904 69 90 95 Poly(vinylidene fluoride), in powder form, for the preparation of paint or varnish for coating metal (1) 1.1.-31.12. 1 300 tonnes 0 % 09.2604 ex 3905 30 00 10 Poly(vinyl alcohol) partially acetalized with 5-(4-azido-2-sulphobenzylidene)-3-(formylpropyl)-rhodanine, sodium salt 1.1.-31.12. 100 tonnes 0 % 09.2616 ex 3910 00 00 30 Polydimethylsiloxane with a degree of polymerisation of 2 800 monomer units ( ± 100) 1.1.-31.12. 1 300 tonnes 0 % 09.2816 ex 3912 11 00 20 Cellulose acetate flakes for use in the manufacture of cellulose acetate filament tow (1) 1.1.-31.12. 37 000 tonnes 0 % 09.2807 ex 3913 90 00 86 Non sterile sodium hyaluronate 1.1.-31.12. 110 000 g 0 % 09.2813 ex 3920 91 00 94 Co-extruded trilayer poly(vinyl butyral) film without a graduated colour band containing by weight 29 % or more but not more than 31 % of 2,2 ²-ethylenedioxydiethyl bis(2-ethylhexanoate) as a plasticiser 1.1.-31.12. 2 000 000 m2 0 % 09.2818 ex 6902 90 00 10 Refractory bricks with  an edge length of more than 300 mm and  a TiO2 content of not more than 1 % by weight and  a Al2O3 content of not more than 0,4 % by weight and  a change in volume of less than 9 % at 1 700 C 1.1.-31.12. 75 tonnes 0 % 09.2815 ex 6909 19 00 70 Supports for catalysts or filters, consisting of porous ceramics made primarily from oxides of aluminium and titanium; with a total volume of not more than 65 litres and at least one duct (open on one or both ends) per cm2 of cross section 1.1.-31.12. 380 000 units 0 % 09.2628 ex 7019 52 00 10 Glass web woven from glass fibre coated in plastic, of a weight of 120 g/m2 ( ± 10 g/m2), of a type used in rolling insect screens with fixed frames 1.1.-31.12. 350 000 m2 0 % 09.2799 ex 7202 49 90 10 Ferro-chromium containing 1,5 % or more but not more than 4 % by weight of carbon and not more than 70 % of chromium 1.1.-31.12. 50 000 tonnes 0 % 09.2629 ex 7616 99 90 85 Aluminium telescopic handle for use in the manufacture of luggage (1) 1.1.-31.12. 240 000 units 0 % 09.2763 ex 8501 40 80 30 Electric AC commutator motor, single-phase, with an output of more than 750 W, an input power of more than 1 600 W but not more than 2 700 W, an external diameter of more than 120 mm ( ± 0,2 mm) but not more than 135 mm ( ± 0,2 mm), a rated speed of more than 30 000 rpm but not more than 50 000 rpm, equipped with air-inducting ventilator, for use in the manufacture of vacuum cleaners (1) 1.1.-31.12. 2 000 000 units 0 % 09.2633 ex 8504 40 81 30 Electric adapter, with a capacity of not more than 1 kVA, for use in the manufacture of hair removal apparatus (1) 1.1.-31.12. 4 500 000 units 0 % 09.2620 ex 8526 91 20 20 Assembly for GPS system having a position determination function 1.1.-31.12. 3 000 000 units 0 % 09.2003 ex 8543 70 90 63 Voltage controlled frequency generator, consisting of active and passive elements mounted on a printed circuit, contained in a housing with dimensions of not more than 30 Ã  30 mm 1.1.-31.12. 1 400 000 units 0 % 09.2631 ex 9001 90 00 80 Unmounted glass lenses, prisms and cemented elements for use in the manufacture of goods of CN codes 9005, 9013 and 9015 (1) 1.1.-31.12. 5 000 000 units 0 % (1) The relief from or reduction of customs duties shall be subject to the conditions laid down in the relevant provisions of the Union with a view to customs control of the use of such goods (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). (2) However, the measure is not allowed where processing is carried out by retail or catering undertakings.